Case: 18-30979      Document: 00514973568         Page: 1    Date Filed: 05/28/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                    No. 18-30979                             FILED
                                  Summary Calendar                       May 28, 2019
                                                                        Lyle W. Cayce
                                                                             Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JAMARIO MONTREAL HARRIS, also known as Sea Biscuit, also known as
Biscuit,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 5:17-CR-217-1


Before HIGGINBOTHAM, ELROD, and DUNCAN, Circuit Judges.
PER CURIAM: *
       Jamario Montreal Harris pleaded guilty to possession of a firearm by a
convicted felon in violation of 18 U.S.C. § 922(g)(1). He appeals his 100-month
within-guidelines sentence of imprisonment, asserting that his sentence is
substantively unreasonable because it fails to account for the need to avoid
unwarranted sentencing disparities between his sentence and the sentences of



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-30979    Document: 00514973568     Page: 2   Date Filed: 05/28/2019


                                 No. 18-30979

other, similarly situated defendants, with similar prior convictions that
occurred in Texas as opposed to Louisiana (the location of his prior offense).
      This court need not resolve the issue of whether Harris properly objected
at sentencing, because Harris’s challenge to the substantive reasonableness of
his sentence fails under the ordinary, abuse-of-discretion standard. See United
States v. Rodriguez, 523 F.3d 519, 525-26 & n.1 (5th Cir. 2008). Sentences
within a properly calculated guidelines range are presumed to be substantively
reasonable.   United States v. Cooks, 589 F.3d 173, 186 (5th Cir. 2009).
Moreover, the court infers from such a sentence “that the [district court] has
considered all the factors for a fair sentence set forth in the Guidelines.”
United States v. Mares, 402 F.3d 511, 519 (5th Cir. 2005). “The presumption
[of reasonableness] is rebutted only upon showing that the sentence does not
account for a factor that should receive significant weight, it gives significant
weight to an irrelevant or improper factor, or it represents a clear error in
judgment in balancing sentencing factors.” Cooks, 589 F.3d at 186.
      Herein, the district court considered the facts and circumstances of the
case, the arguments of defense counsel for a below-guidelines sentence, and
the 18 U.S.C. § 3553(a) factors – including specific consideration of the need to
avoid unwarranted sentencing disparities – in finding that a within-guidelines
sentence was appropriate. See Mares, 402 F.3d at 519. Accordingly, Harris’s
contentions amount to no more than a mere disagreement with the district
court’s weighing of the § 3553(a) factors, which is insufficient to rebut the
presumption of reasonableness that attaches to his within-guidelines sentence.
Cooks, 589 F.3d at 186. Moreover, Harris did not provide this court with any
evidence – statistical or otherwise – to show that his sentence actually resulted
in a disparity among similarly situated defendants nationwide (or those whose
prior offenses occurred in Texas). See id. This court will not reweigh the



                                       2
    Case: 18-30979    Document: 00514973568    Page: 3   Date Filed: 05/28/2019


                                No. 18-30979

district court’s assessment of the § 3553(a) factors or reverse a sentence
because this court reasonably might find that a different sentence may have
been proper. See Gall v. United States, 552 U.S. 38, 54 (2007); see also United
States v. Campos-Maldonado, 531 F.3d 337, 339 (5th Cir. 2008).
      The judgment of the district court is AFFIRMED.




                                      3